The motion to dismiss the writs for the tax years 1943-44 and 1944r-45 was based on alleged noneompliance by relator with a rule of the Tax Commission, requiring an application for correction of assessed valuation of real estate, where signed by a person other than the person aggrieved, to be accompanied by a duly executed power of attorney or proof of authorization sworn to by the agent. We agree with Special Term that the rule is procedural and not jurisdictional. In this case we find that the objection was waived for both years and that for the second year a seasonable correction was made of the defect. Order unanimously affirmed, with $20 costs and disbursements. Present — Martin, P. J., Dore, Cohn, Callahan and Peck, JJ.